DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 8/4/2021 is acknowledged.
Claims 19-21, 23-24, 26-30, 32-33, and 35-38 are amended.
Claims 22, 25, 31, and 34 are cancelled.
Claims 39-42 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710058649.2, filed on 1/23/2017.
This application is a national stage of International Application No. PCT/CN2017/075046 filed on 2/27/2017.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/6/2019, 1/13/2020 and 2/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendment
Amendments filed on 8/4/2021 are entered for prosecution. Claims 19-21, 23-24, 26-30, 32-33, and 35-42 remain pending in the application. 

Allowable Subject Matter
Claims 19-21, 23-24, 26-30, 32-33, and 35-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, filed 8/4/2021, with respect to rejection have been fully considered and are persuasive. The reasons for allowance are as indicated in Applicant’s arguments filed 8/4/2021 (see pages 14-19).
Claims 19, 28, and 37 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, italic limitations (see Applicant’s arguments in page 19, lines 6-10):
In claim 19, “determining a set of all resource elements other than resource elements in the second resource set in all the resource elements used for data transmission in the first transmission subframe as the first resource set” in combination with other limitations recited in claim 19.
Claims 28 and 37 recite similar features to the above-mentioned italic limitations of claim 19 and are thus allowable over prior arts of record.
Claims 20-21, 23-24, 26-27, 29-30, 32-33, 35-36, and 38-42 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 19, 28, and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471